DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10, 11, 13-15, 17, 20-22, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmes (US 5,159,851) in view of Nishino (US 2015/0274252).
Rahmes discloses an operating device comprising: a base member (12) including a first end portion (18) configured to be coupled to a handlebar (44), a second end portion (16) opposite to the first end portion (18), and a grip portion (20) provided between the first end portion (18) and the second end portion (16); and an operating member (14) pivotally coupled to the base member (12) about a pivot axis (see Fig 2), the base member (12) including a first lateral surface (34), a second lateral surface (30) provided on a reverse side of the first lateral surface (34) in a pivot axis direction parallel to the pivot axis (see Figs 2 and 3), and a first positioning portion (right portion of 12, see Fig 7) provided on the first lateral surface (34), the first positioning portion (right portion of 12, see Fig 7) being configured to position a rider’s finger (see Fig 8), wherein the first positioning portion (right portion of 12, see Fig 7) includes a first recess (36) extending from the second end portion towards a part of the grip portion (col 6 lines 40-56).
Rahmes discloses a brake grip device as described above having “mechanical components of the brake mounted within the body member”, but does not disclose a piston and a cylinder bore, the piston is movably provided in the cylinder bore and is operatively coupled to the operating member to move relative to the base member in response to a pivotal movement of the operating member.
Nishino teaches the use of a brake grip device (10) having a piston (48) and a cylinder bore (46), the piston (48) is movably provided in the cylinder bore (46) and is operatively coupled to an operating member (34) by a piston rod (66) to move relative to a base member (30) in response to a pivotal movement of the operating member (34), and the piston rod (66) being coupled to the base member (30) at an offset (70) from a pivot axis (35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Rahmes to include the piston and cylinder as taught by Nishino in order to reduce the number of parts, to simplify the parts, and to reduce the cost of the components of the hydraulic operating device.
Re claim 3, Rahmes discloses the rider’s finger includes a thumb of the rider (see
Fig 8).
Re claim 4, Rahmes discloses the base member (12) further includes a second positioning portion (left portion of 12, see Fig 7) provided on the second lateral surface (30), the second positioning portion (left portion of 12, see Fig 7) being configured to position a rider’s another finger (see Fig 8).
Re claim 5, Rahmes discloses the second positioning portion (see Fig 8) includes a second recess (24).
Re claim 6, Rahmes discloses the rider’s another finger includes an index finger of the rider (see Fig 8).
Re claim 7, Rahmes discloses a first area (unnumbered upper area of right portion of 12, see Fig 7) of the first positioning portion (right portion of 12, see Fig 7) at least partly overlaps with a second area (unnumbered upper area of left portion of 12, see Fig 7) of the second positioning portion (left portion of 12, see Fig 7) as viewed along the pivot axis (see Fig 5).
Re claim 8, Rahmes discloses the second positioning portion (left portion of 12, see Fig 7) is asymmetric to the first positioning portion (right portion of 12, see Fig 7) relative to a reference plane perpendicular to the pivot axis (see Fig 5).
Re claim 10, Rahmes discloses the base member (12) includes a base body and a grip cover (col. 5 lines 59-68) attached to the base body (12) to at least partly cover the base body (12), and the grip cover (col. 5 lines 59-68) includes the first lateral surface (34) and the first positioning portion (right portion of 12, see Fig 7).
Re claim 11, Rahmes discloses the base body (12) includes a first additional lateral surface (unnumbered lateral surface of inner body of 12, see Fig 2) at least partly covered with the grip cover (see Fig 2), and a first additional positioning portion (unnumbered portion of inner body of 12, see Fig 2) provided on the first additional lateral surface (unnumbered lateral surface of inner body of 12, see Fig 2).
Re claim 13, Rahmes discloses a first area (unnumbered upper area of right portion of 12, see Fig 7) of the first positioning portion (right portion of 12, see Fig 7) at least partly overlaps with a first additional area (unnumbered upper area of right portion of 12, see Fig 2) of the first additional positioning portion (unnumbered portion of inner body of 12, see Fig 2) as viewed along the pivot axis (Fig 2).
Re claim 14, Rahmes discloses the base member (12) includes a second positioning portion (left portion of 12, see Fig 7) provided on the second lateral surface (30), the second positioning portion (left portion of 12, see Fig 7) being configured to position a rider’s another finger (see Fig 8), and the grip cover (col. 5 lines 59-68) includes the second lateral surface (30) and the second positioning portion (left portion of 12, see Fig 7).
Re claim 15, Rahmes discloses the base body (12) includes a second additional lateral surface (unnumbered lateral surface of inner body of 12, see Fig 2) at least partly covered with the grip cover (col. 5 lines 59-68), and a second additional positioning portion (unnumbered portion of inner body of 12, see Fig 2) provided on the second additional lateral surface (unnumbered lateral surface of inner body of 12, see Fig 2).
Re claim 17, Rahmes discloses a second area (unnumbered upper area of left portion of 12, see Fig 7) of the second positioning portion (left portion of 12, see Fig 7) at least partly overlaps with a second additional area (unnumbered upper area of inner body of 12, see Fig 7) of the second additional positioning portion (unnumbered portion of inner body of 12, see Fig 2) as viewed along the pivot axis (see Fig 2).
Re claim 20, Rahmes discloses the base member (12) includes a first lateral protuberance (40) provided on the first lateral surface (34) to define the first positioning portion (right portion of 12, see Fig 2) at least partly (see Fig 2).
Re claim 21, Rahmes discloses the base member (12) includes a second positioning portion (left portion of 12, see Fig 3) provided on the second lateral surface (30), the second positioning portion (left portion of 12, see Fig 7) being configured to position a rider’s another finger (see Fig 8), and a second lateral protuberance (28) provided on the second lateral surface (30) to define the second positioning portion (left portion of 12, see Fig 3) at least partly (see Fig 3).
Re claim 22, Rahmes discloses the base member (12) includes a reference surface (20) configured to face upwardly in a mounting state where the first end portion (18) is coupled to the handlebar (44), a reverse surface (47) provided on a reverse side of the reference surface (20), and a pommel portion (46) extending upwardly from the second end portion (16) in the mounting state (see Fig 4), the pommel portion (46) being at least partly provided above the reference surface (20) in the mounting state (see Fig 4), and the first positioning portion (right portion of 12, see Fig 7) is provided between the pommel portion (46) and the reverse surface (47) as viewed along the pivot axis (see Fig 2).
Re claim 30, Nishino shows and renders obvious the piston rod (66) is coupled to the base member (30) by a coupling rod (70) that is movably provided in guide grooves (72) in the base member (30) and the piston rod (66) is coupled to the operating member (30) by the coupling rod (70).

Allowable Subject Matter
Claims 9, 12, 16, 23-26, 28, and 29 are allowed.
Claims 18, 19, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656